Citation Nr: 0010614	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post gastric 
lymphoma as the result of exposure to Agent Orange.

2.  Entitlement to service connection for a nervous 
condition, including consideration as a result of exposure to 
Agent Orange.

3.  Entitlement to service connection for chronic 
pancreatitis, including consideration as a result of exposure 
to Agent Orange.

4.  Entitlement to service connection for sight impairment, 
including consideration as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The veteran's power of attorney (VA Form 23-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, dated in July 1981) lists two organizations 
as the veteran's representative: The American Legion and the 
N. C. Division of Veterans Affairs, Charlotte, North 
Carolina.  In an April 2000 memorandum to the Board's 
Director, Administrative Service, The American Legion 
requested that this case be remanded to the RO for 
clarification of the representative pursuant to 38 C.F.R. 
§ 14.631 (1999).  The Board agrees.  Pursuant to 38 U.S.C.A. 
§ 7105(b)(2) (West 1991) and 38 C.F.R. § 14.631(c)(1), not 
more than one recognized organization, attorney, or agent 
will be recognized at any one time in the prosecution of a 
claim.  While the Board regrets the delay, a remand is 
necessary in order to clarify the representative.

Additionally, the record reflects that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) in April 1995, effective from June 1994.  
He submitted a "Notice of Award" letter from the SSA in 
connection with this claim.  On remand, the RO should notify 
the veteran of his right to submit any other records he 
possesses from the SSA.  The RO should also contact the SSA 
for the purpose of obtaining any other relevant documents 
pertaining to claims filed by the veteran or benefits awarded 
to him from that agency.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran in 
order to determine whether he desires to 
be represented by The American Legion or 
another accredited organization, private 
attorney or agent.  The RO should request 
that the appellant complete and submit a 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate, if he 
elects further representation in 
connection with this appeal.

2.  The veteran should be advised of his 
right to submit any documents he 
possesses from the SSA which he believes 
are relevant to the adjudication of his 
claims for VA benefits.  In connection 
with this matter, the RO should 
independently contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to disability 
insurance and/or supplemental income 
benefits awarded to the veteran.  In this 
regard, the RO should obtain copies of 
award letters/notices, earnings 
statements, administrative and appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits 
during his lifetime.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

3.  Upon completion of the above, the RO 
must readjudicate the claims on appeal 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, should he appoint 
one, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994); see also 38 U.S.C.A. § 5101 (West 
Supp. 1996) (Historical and Statutory Notes).  In addition, 
the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV,  8.44-8.45, 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


